Citation Nr: 1316515	
Decision Date: 05/20/13    Archive Date: 05/29/13

DOCKET NO.  08-26 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Boston, Massachusetts




THE ISSUES

1.  Entitlement to an initial compensable evaluation for the period from October 9, 2007 to December 26, 2012 for the service-connected eczematoid dermatitis.

2.   Entitlement to an initial evaluation in excess of 10 percent on or after December 26, 2012 for the service-connected eczematoid dermatitis (skin disability).




REPRESENTATION

Appellant represented by:	Massachusetts Department of Veterans Services




ATTORNEY FOR THE BOARD

M. Postek, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 2003 to October 2007.
      
This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision by RO in Salt Lake City, Utah.  Jurisdiction over the case was subsequently transferred to the RO in Boston.

When this case was most recently before the Board in September 2012, it was remanded for additional development.  It has since been returned to the Board for further appellate review.

The Veteran was scheduled for a Board hearing at the RO in April 2011.  He failed to report for the hearing without explanation.  He has not requested that the hearing be rescheduled.  Therefore, his request for a Board hearing is deemed to be withdrawn.  See 38 C.F.R. § 20.704  (2012).

During the pendency of the appeal, a February 2013 rating decision increased the evaluation for the service-connected skin disability to 10 percent effective on December 26, 2012.  While the Veteran has been granted a rating increase during the pendency of his appeal, this rating does not represent the highest possible benefit, and therefore, this issue remains in appellate status.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  The Board has recharacterized the issues accordingly.

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic file associated with the claim.  A review of the documents in the electronic file reveals that some documents are non-duplicative of those in the paper claims file and are relevant to the issues decided in this matter.  

Specifically, the Virtual VA file contains evidence of the Veteran's VA treatment from 2007 to 2009.  These documents were considered by the RO when the Veteran's claim was previously adjudicated.  As such, the Board will consider this additional evidence in conjunction with this appeal.


FINDINGS OF FACT

1.  For the period of the appeal prior to December 26, 2012, the service-connected skin disability was no worse than eczematoid dermatitis involving less than 5 percent of the entire body or less than 5 percent of exposed areas affected, and; requiring no more than topical therapy during the past 12-month period.

2.   For the period beginning on December 26, 2012, the service-connected skin disability was no worse than eczematoid dermatitis involving at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected, or; requiring intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of less than six weeks during the past 12-month period.  


CONCLUSIONS OF LAW

1.  For the period prior to December 26, 2012, the criteria for the assignment of an initial compensable evaluation for the service-connected eczematoid dermatitis have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.118, Diagnostic Code 7806 (2012).

2.   For the period on or after December 26, 2012, the criteria for the assignment of an initial evaluation in excess of 10 percent for the service-connected eczematoid dermatitis have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.118, Diagnostic Code 7806 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).

Under VCAA, VA must inform the claimant of any information and medical or lay evidence not of record: (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

In addition, the notice requirements of VCAA apply to all elements of a service-connection claim.  This notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).

The claim on appeal arises from the Veteran's disagreement with the rating assigned in connection with the grant of service connection for this disability.  The courts have held, and VA's General Counsel has agreed, that where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112, 116-17 (2007); VAOPGCPREC 8-2003 (2003).

The Court has elaborated that filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as a disability rating) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 7105.  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  Consequently, further discussion of the VCAA's notification requirements with regard to this claim is unnecessary.

VCAA also requires VA to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The record reflects that all pertinent available service treatment records and all available post-service medical evidence identified by the Veteran have been obtained.

In regard to the post-service treatment records, the Board notes that VA treatment records from October 2007 to December 2009 are of record.  In addition to the original VCAA notice letter, the Veteran was sent letters in November 2011 and November 2012 specifically asking him to identify any VA and non-VA treatment he received for his skin disability, along with a blank Authorization and Consent to Release Information (VA Form 21-4142) to obtain any such medical records.  Moreover, the November 2012 letter informed the Veteran that VA treatment records in the claims file were from October 2007 to December 2009.

The Veteran did not return completed releases or otherwise indicate that he was receiving treatment for his skin disability.  In fact, in a December 2012 written reply, he stated that he had not received any private treatment for his eczematoid dermatitis and used over the counter ointments to control his condition.  In light of the foregoing, the Board finds that the RO has complied with the duty to assist in regard to obtaining any potentially outstanding treatment records.

The Veteran's written statements are also of record.  The Veteran was also afforded an opportunity to present testimony at a hearing before the Board in April 2011, but failed to appear without explanation and did not request rescheduling of the hearing.  Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the claim; the Board is also unaware of any such evidence.

In addition, the Veteran was afforded appropriate VA examinations in connection with his claims.  He also declined an examination scheduled in November 2011.  The Board finds that the examinations were adequate, in that they were conducted by medical professionals who solicited history from the Veteran, and performed thorough examinations.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (noting that even if not statutorily obligated to do so, if VA provides the Veteran with an examination in a service connection claim, the examination must be adequate); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

The Board notes that this matter was most recently remanded for further development, to include an additional VA medical examination.  The Board has reviewed the examination report and finds it to substantially comply with the requirements articulated in the remand request.  See D'Aries v. Peake, 22 Vet. App. 97 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

Based on the foregoing, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  Bernard v. Brown, 4 Vet. App. 384 (1993).


Legal Principles and Analysis

Disability ratings are determined by application of the criteria in the VA Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R., Part 4 (2012).  Each disability must be viewed in relation to its history, and there must be emphasis upon the limitation of activity imposed by the disabling condition.  38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.

Separate evaluations may be assigned for separate periods of time based on the facts found.  Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  Reasonable doubt as to the degree of disability will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the weight of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

The Veteran contends that he is entitled to a higher rating for his service-connected eczematoid dermatitis, which is currently assigned a noncompensable disability rating from October 9, 2007 to December 26, 2012, and a 10 percent disability rating thereafter pursuant to 38 C.F.R. § 4.118, Diagnostic Code § 7806.

Under the Schedule of Ratings - Skin in 38 C.F.R. § 4.118, a noncompensable rating is warranted for dermatitis or eczema involving less than 5 percent of the entire body or less than 5 percent of exposed areas affected, and; no more than topical therapy required during the past 12-month period.

A 10 percent rating is warranted for dermatitis or eczema involving at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period.

A 30 percent rating is warranted for dermatitis or eczema involving 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period.

A 60 percent rating is warranted for dermatitis or eczema involving more than 40 percent of the entire body or more than 40 percent of exposed areas affected, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period.

Diagnostic Code 7806 also provides that dermatitis or eczema can be alternatively rated as disfigurement of the head, face, or neck (Diagnostic Code 7800) or scars (Diagnostic Codes 7801 to 7805), depending upon the predominant disability.

In his May 2007 pre-discharge claim, the Veteran indicated that he had a chronic dermatological problem that began in service.  Historically, a review of the record shows that the Veteran has experienced chronic eczematoid dermatitis problems that began in service, for which he received treatment.

The Veteran was afforded a VA examination in May 2007, at which time he complained of a history of chronic eczema beginning in December 2004 and included symptoms of itching, shedding, crusting, and discharge from his eyes, but no exudation or ulcer formation.  Symptoms occurred intermittently, as often as monthly, which each occurrence lasting a week; there were 12 attacks within the past year, but he had not received any treatment over that time period.  During flare-ups, it was difficult to shave the neck area, his eyes became swollen from rubbing, and with the arms and legs, it was hard and painful to extend.  The skin disease involved areas exposed to the sun, to include the head, face, neck, as well as the elbows, knees, and groin, but not the hands.  There was no resulting functional impairment.

On examination of the skin, there were no scars present; there was superficial acne on the anterior left arm, eczema type.  There was no ulceration, exfoliation, crusting, tissue loss, induration, inflexibility, hypopigmentation, hyperpigmentation, abnormal texture or limitation of motion.  The skin lesions were 0 percent in the exposed area, with coverage relative to the whole body of less than 1 percent.  The skin lesions were not associated with either systemic disease and did not manifest in connection with a nervous condition.

The diagnosis was that of eczematoid dermatitis.  An addendum to the examination report noted that the Veteran's disorder was intermittent in nature.

The VA treatment records from October 2007 to December 2009 show that the Veteran received some treatment for eczema.  A November 2007 VA treatment note showed that the eczema was primarily located behind his knees and flexor surfaces of the elbows; he had been using hydrocortisone cream with good results in controlling the disorder without requiring treatment.  A notation was made for no further treatment unless he had a flare.

The Veteran was afforded a second VA examination in March 2008, at which time he again complained of a history of chronic eczema beginning in December 2004, which included symptoms of itching and crusting, to include chronic dryness and chaffing of the lips, but no exudation, ulcer formation, or shedding.  The symptoms occurred intermittently, as often as monthly, with each occurrence lasting a week; there were 10 attacks within the past year.  He received topical corticosteroids for 6 or more weeks in the past year (clarified in the addendum to the examination report).  

During flare-ups, it was difficult to perform daily functions when the eyes were involved.  The skin disease involved areas exposed to the sun, to include the face and neck, but not the hands and head; reported involved areas were the neck, lips, eyes, folds of arms, and legs.

On examination of the skin, there were no scars present; there was eczema of the alar nose, left antecubital (arm), and right flexor wrist.  There was no ulceration, exfoliation, crusting, disfigurement, tissue loss, induration, inflexibility, hypopigmentation, hyperpigmentation, abnormal texture or limitation of motion.  The skin lesion coverage of the nose was less than 1 percent in the exposed area, and 0 percent each for the arm and wrist areas, with coverage relative to the whole body of less than 1 percent for all three areas.  The skin lesions were not associated with either systemic disease or manifested in connection with a nervous condition.  The diagnosis of eczematoid dermatitis remained unchanged, with periodic flares and localized eczema.

An April 2008 Army Reserve report of medical examination showed that the Veteran had a history of mild eczema that was controlled with a topical remedy.

A May 2008 VA treatment note showed that the Veteran was seen for a second visit, which was during a flare, noted to be still mild, but worse than it had been and localized to around his mouth and flexor surfaces of the elbows.  He was prescribed hydrocortisone cream to use as necessary, with no further treatment for his eczema unless he had another flare.  A notation was made to refer him to dermatology if the skin disability got worse.

In the August 2008 Substantive Appeal (VA Form 9), the Veteran indicated that he had multiple severe breakouts of eczema dermatitis during the year, which were painful and disruptive to his daily life, particularly sleeping.

Following the November 2011 Board remand, the record reflected that the RO took steps that same month to schedule the Veteran for an additional VA examination.  A notation in the file shows that the exam request was cancelled, as the Veteran declined the examination; memos to this effect are of record (December 2011; January 2012).

As previously discussed, in November 2011 and 2012 letters, the RO requested that the Veteran provide the names of any VA or non-VA treatment providers for his skin disability, to allow VA to obtain any outstanding treatment records.  

In a December 2012 written reply, the Veteran indicated that he had not received any private treatment for his eczema dermatitis; he treated it with over-the-counter ointments.

In response to the Board's September 2012 remand, the Veteran was afforded a VA examination in December 2012 and reported that, since his separation from service, his eruptions diminished significantly; he currently broke out about every 2-3 months, controlling the rash with over-the-counter creams.  He reported that he had not yet been evaluated by a dermatologist.  There was no scarring or disfigurement of the head, face, or neck; benign or malignant skin neoplasms; or systemic manifestations due to any skin disease.  

The treatment included use of topical corticosteroids for a total of 6 weeks or more, but not constant in the past year, as well as constant to near-constant moisturizing cream to prevent eruptions; the Veteran did not have any other treatments or procedures for his skin disability. 

On examination of the skin, there was eczema involving 5 to less than 20 percent of exposed areas affected, with no other pertinent physical findings, complications, conditions, signs, and/or symptoms related to his diagnosed eczema.

Based on the evidence, the Board finds that a compensable rating for the period from October 9, 2007 to December 26, 2012 is not assignable, as the eczematoid dermatitis did not involve at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected or require intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of less than six weeks during the past 12-month period.  Throughout this period, the record shows that the Veteran's eczematoid dermatitis involved less than 5 percent of the entire body or less than 5 percent of exposed areas affected and was well-controlled with topical corticosteroid cream.  The record also reflects that the Veteran received little to no medical treatment for his skin disability during this time.

For the period from December 26, 2012, a rating in excess of 10 percent is not assignable, as the eczematoid dermatitis did not involve 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  

The December 2012 VA examination showed that the skin disability involved at least 5 percent, but less than 20 percent, of exposed areas affected, which is consistent with the 10 percent rating assigned from that time.

The Board notes that it has also considered the lay evidence of record, to include the Veteran's reports during VA examinations and his written submissions, in deciding this case.  The Veteran is competent to report as to the symptoms he experiences and their history.  Layno v. Brown, 6 Vet. App. 465 (1994); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

However, even affording this lay evidence full competence and credibility, such lay statements do not support schedular ratings higher than those currently awarded, as it does not meet the necessary criteria for either period.  

In this case, the Board particularly notes that the Veteran was provided multiple opportunities to assist in the development of his claim, to include the submission of additional medical or lay evidence supporting any contentions, the opportunity to appear for multiple VA examinations (one which he cancelled), as well as to provide testimony at a Board hearing for which he did not appear.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) ("The duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.").

The Board has also considered other possible diagnostic codes pertaining to the skin.  See Schafrath, 1 Vet. App. at 595; see also 38 C.F.R. § 4.118.  However, as the Veteran's skin disability has not resulted in disfigurement of the head, face, or neck or scars, these other potentially applicable diagnostic codes are not for application.

In sum, the Board concludes that the staged ratings applied to the Veteran's service-connected skin disability are appropriate, and the preponderance of the evidence is against findings for disability ratings in excess of those currently assigned.  As such, the benefit-of-the-doubt rule does not apply, and the claims are denied.  Gilbert, 1 Vet. App. 49, 53.

Consideration has also been given regarding whether the schedular evaluations in this case are inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the Veteran or reasonably raised by the record).

An extraschedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  

An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. at 115-116.  

When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

In this regard, the schedular evaluations assigned in this case are not inadequate.  Ratings in excess of those assigned are provided for certain manifestations of the service-connected disability, but the evidence reflects that those manifestations are not present in this case.  

The diagnostic criteria reasonably address the severity and symptomatology of the service-connected eczematoid dermatitis.  Accordingly, this issue need not be referred for consideration of an extraschedular rating.


ORDER

An increased initial compensable evaluation for the period from October 9, 2007 to December 26, 2012 for the service-connected eczematoid dermatitis is denied.

An increased initial evaluation in excess of 10 percent beginning on or after December 26, 2012 for the service-connected eczematoid dermatitis is denied.



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals
Department of Veterans Affairs


